Name: Commission Regulation (EEC) No 1724/82 of 30 June 1982 amending Regulation No 282/67/EEC on detailed rules for intervention for oil seedsp
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 82 Official Journal of the European Communities No L 189/61 COMMISSION REGULATION (EEC) No 1724/82 of 30 June 1982 amending Regulation No 282/67/EEC on detailed rules (or intervention for oil seeds HAS ADOPTED THIS REGULATION : Article 1 Regulation No 282/67/EEC is hereby amended as follows : 1 . In Article 7a, paragraph 1 is replaced by the follo ­ wing text : ' 1 . The price paid for colza and rape seed offered for intervention during the 1982/83 marketing year shall be increased by 2-949 ECU per 100 kg if the seed has a content of volatile isothiocyanates, expressed as allyl isothiocyanate, and of vinyl-5 ­ thio-oxazolidone, measured after enzymatic treat ­ ment of the glucosinolates, not exceeding 0-12 % of the weight of the dry defatted seed.' 2. In Part I of Annex I, '0-030 ECU' is replaced by '0-029 ECU'. 3 . In Part II of Annex I, '0-044 ECU' is replaced by '0-048 ECU'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 26 (3) thereof, Whereas a special increase should be made in the intervention price for colza seed which is low in glucosinolates ; Whereas Article 7 of Commission Regulation No 282/67/EEC (3), as last amended by Regulation (EEC) No 1983/81 (4), provides that increases or reductions are to be made in the intervention price paid for seed which is not of standard quality ; whereas, in view of price developments during the 1981 /82 marketing year, the increases and reductions set out in Annex I to Regulation No 282/67/EEC should be altered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 162, 12. 6 . 1982, p. 6 . 0 OJ No 151 , 13 . 7 . 1967, p . 1 . (*) OJ No L 193 , 16 . 7 . 1981 , p. 21 .